134 Nev., Advance Opinion 50
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE STATE OF NEVADA,                                  No. 73389
                Petitioner,
                vs.
                THE SECOND JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                            FILED
                IN AND FOR THE COUNTY OF                                     JUL iS 2018
                WASHOE; AND THE HONORABLE                                   El   't4         B ROWN
                WILLIAM A. MADDOX,                                      CLE
                                                                       BY IV■1111
                                                                                  /
                                                                                         "
                Respondents,
                   and
                JOHN THOMAS KEPHART,
                Real Party in Interest.



                           Original petition for a writ of mandamus in a criminal matter.
                           Petition granted.

                Adam Paul Laxalt, Attorney General, Carson City; Christopher J. Hicks,
                District Attorney, and Joseph R. Plater, Deputy District Attorney, Washoe
                County,
                for Petitioner.

                Jeremy T. Bosler, Public Defender, and John Reese Petty, Chief Deputy
                Public Defender, Washoe County,
                for Real Party in Interest.




                BEFORE PICKERING, GIBBONS and HARDESTY, JJ.




SUPREME COURT
          OF
      NEVADA


(0) 1 ,7474

                                                                                       1B-        Pj  3e)
                                                         OPINION
                      By the Court, PICKERING, J.:
                                  Nevada law imposes increasingly serious penalties on repeat
                      domestic battery offenders. A first offense is a misdemeanor, while a third
                      domestic battery offense within seven years of the first constitutes a felony.
                      A jury convicted John Kephart of domestic battery, his third such offense in
                      seven years. Kephart's second domestic battery conviction resulted from a
                      plea bargain by which Kephart pleaded guilty to and was sentenced for a
                      "first offense" domestic battery. The district court has ruled that it will not
                      consider Kephart's second conviction at sentencing because it would be
                      unfair, given the earlier plea deal, to use the second "first offense" conviction
                      to enhance Kephart's most recent offense to a felony.
                                  Kephart received the benefit of his earlier plea deal when he
                      was given the shorter sentence and lower fine only available to a first-time
                      offender. Before entering his plea, Kephart signed a written
                      acknowledgment that, while he would be sentenced for a "first offense," the
                      State could use that offense and any other prior offenses for enhancement
                      purposes should he commit another domestic battery within seven years.
                      Under these circumstances, using Kephart's two prior "first offense"
                      convictions to enhance his third domestic battery conviction to a felony does
                      not violate the plea bargain by which the second conviction was obtained.
                      We therefore grant the State's petition for a writ of mandamus and direct
                      the district court to take both of Kephart's prior convictions into account in
                      imposing sentence and entering the judgment of conviction in this case.
                                                             I.
                                   Kephart has three domestic battery convictions The first
                      conviction dates back to May 2010, when Kephart pleaded no contest to
SUPREME COURT
        OF
     NEVADA


(0) 1947A    4;11,9                                           2
                "Domestic Battery—lst Offense." Kephart was represented by counsel and
                signed an admonishment of rights form in which he acknowledged that "the
                State will use this conviction. . . to enhance the penalty for any subsequent
                offense." The form also set out the range of penalties for a "Second Offense
                within 7 years (Misdemeanor)" and a "Third Offense or any subsequent
                offense within 7 years (Category C felony)."
                             Kephart's second conviction came two months later, in July
                2010. Citing the May 2010 conviction, the criminal complaint in the second
                case charged Kephart with "domestic battery with one prior conviction
                within the last seven years." A second domestic battery offense in seven
                years remains a misdemeanor but it carries a longer mandatory minimum
                term of imprisonment (ten days instead of two days), a higher minimum
                fine ($500 instead of $200), and more hours of community service (100-200
                hours instead of 48-120 hours) than a "first offense" domestic battery
                conviction. See NRS 200.485(1)(a), (b) (2015). 1
                             Kephart represented himself in the second case He did so after
                being advised of his constitutional rights and signing a written waiver of
                the right to court-appointed counsel 2 Initially, Kephart pleaded not guilty.



                      'The Legislature amended NRS 200.485 in 2017, see 2017 Nev. Stat.,
                ch. 496, § 9, at 3183, but this opinion refers to the pre-amendment version
                of NRS 200.485, since the underlying offense predates the amendment.

                      2See Koenig v. State, 99 Nev. 780, 788, 672 P.2d 37, 42 (1983) (holding
                that a prior uncounseled misdemeanor conviction can be used for
                enhancement purposes if preceded by a valid waiver of counsel and the
                record establishes the proceedings were constitutionally adequate) (citing
                Baldasar v. Illinois, 446 U.S. 222 (1980) (plurality opinion)). Although the
                Supreme Court later overruled Baldasar in Nichols v. United States, 511
                U.S. 738, 748-49 (1994), it did so on grounds not argued to undermine
                Koenig's application here.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
                Later, after the prosecutor amended the complaint by crossing out the
                references to the May 2010 conviction and writing in "1st" offense
                everywhere "2nd" offense appeared, Kephart changed his plea from not
                guilty to guilty. No transcript exists of the change-of-plea hearing, but the
                district court minutes note the district attorney "couldn't prove the prior
                domestic battery." The district court accepted Kephart's guilty plea and
                sentenced him to the statutory minimums applicable to a first offense
                domestic battery—two days in jail with the remaining 28-day sentence
                suspended, a $200 fine, and 48 hours of community service.
                            The plea was not memorialized in a formal plea agreement.
                Instead, Kephart signed and initialed an "admonishment of rights" form
                like the one he signed in connection with his May 2010 conviction. This
                form advised Kephart of the rights he waived by pleading guilty and
                reminded him of the increasingly severe sentences Nevada law imposes on
                repeat domestic battery offenders. In signing, Kephart acknowledged that:
                            I understand that the State will use this conviction,
                            and any other prior conviction from this or any
                            other state which prohibits the same or similar
                            conduct, to enhance the penalty for any subsequent
                            offense.
                (emphasis added).
                            Kephart's third, and current, conviction came in January 2017,
                when the jury found him guilty of one count of domestic battery. In charging
                the offense, the State relied on Kephart's May and July 2010 domestic
                battery convictions to enhance the offense to a Category C felony. See NRS
                200.485(1)(c). Kephart objected to the State using the July 2010 conviction
                for felony enhancement since the conviction resulted from plea negotiations
                which, he alleged, obligated the State to treat the conviction as a first
                offense for all purposes.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      4
                             The district judge deferred decision on Kephart's objection until
                 trial concluded.   See NRS 200.485(4) (in prosecuting a repeat domestic
                 battery offense the "facts concerning a prior offense must. . . not be read to
                 the jury or proved at trial but must be proved at the time of sentencing").
                 After the jury returned its verdict, the district court conducted a hearing on
                 Kephart's objection. At the hearing, Kephart testified that he thought
                 pleading guilty to the second conviction as a "first offense" meant that if he
                 reoffended the next conviction would be a second offense. On cross-
                 examination, Kephart admitted signing the admonishment of rights form
                 and that he "kind of' understood the acknowledgment about the State using
                 the conviction and any other prior conviction for future enhancement
                 purposes. The district court did not find that the State affirmatively agreed
                 not to use the July 2010 conviction for enhancement purposes, but
                 nonetheless ruled in Kephart's favor. It deemed the notice to Kephart that
                 the July 2010 conviction could be used to enhance a subsequent offense to a
                 felony inadequate and entered an order stating that it would not consider
                 Kephart's July 2010 conviction in sentencing him
                             The district court vacated the sentencing date so the State could
                 appeal. After this court dismissed the State's direct appeal for want of
                 jurisdiction, see State v. Kephart, Docket No. 72481 (Order Dismissing
                 Appeal, June 6, 2017), the State filed the petition for a writ of mandamus
                 now presented. We exercise our discretion in favor of granting
                 extraordinary writ relief, Smith v. Eighth Judicial Dist. Court, 107 Nev.
                 674, 677, 818 P.2d 849, 851 (1991), because the State has no other adequate
                 remedy at law, see NRS 34.170; MRS 177.015(3), and the district court's
                 refusal, on this record, to take Kephart's July 2010 conviction into account
                 at sentencing violates the statutory mandate in MRS 200.485(1)(c).         See

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                         5
                State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev. 927, 932, 267
                P.3d 777, 780 (2011).


                                                      A.
                            Each of Kephart's convictions has been for the crime of
                "domestic battery, a violation of NRS 33.018, NRS 200.481, and NRS
                200.485." Though three statutes are cited, they cross-reference each other
                and together establish the elements of battery constituting domestic
                violence and its associated penalties. The cross-referenced statutory
                scheme dates back to 1997 when the Legislature enacted NRS 200.485 and
                reorganized NRS 200.481 to discourage recidivism by enhancing the
                penalties for repeat domestic violence offenses. See English u. State, 116
                Nev. 828, 832-35, 9 P.3d 60, 62-64 (2000) (chronicling the history of NRS
                200.485 and its relationship to NRS 33.018 and NRS 200.481).
                            NRS 200.485 states the penalties for convictions for the crime
                of battery constituting domestic violence:
                                  1. Unless a greater penalty is provided
                            pursuant to subsection 2 or NRS 200.481, a person
                            convicted of a battery which constitutes domestic
                            violence pursuant to NRS 33.018:
                                  (a) For the first offense within 7 years, is
                            guilty of a misdemeanor and shall be sentenced to:
                                          (1) Imprisonment in the city or county
                            jail or detention facility for not less than 2 days, but
                            not more than 6 months; and
                                        (2) Perform not less than 48 hours, but
                            not more than 120 hours, of community service.
                            The person shall be further punished by a fine of
                            not less than $200, but not more than $1,000. . . .
                                  (b) For the second offense within 7 years, is
                            guilty of a misdemeanor and shall be sentenced to:
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       6
                                          (1) Imprisonment in the city or county
                             jail or detention facility for not less than 10 days,
                             but not more than 6 months; and
                                         (2) Perform not less than 100 hours,
                             but not more than 200 hours, of community service.
                             The person shall be further punished by a fine of
                             not less than $500, but not more than $1,000.
                                    (c) For the third and any subsequent offense
                             within 7 years, is guilty of a category C felony and
                             shall be punished as provided in NRS 193.130.
                 The statute further provides: "An offense that occurred within 7 years
                 immediately preceding the date of the principal offense or after the
                 principal offense constitutes a prior offense for the purposes of this section
                 when evidenced by a conviction, without regard to the sequence of the
                 offenses and convictions." NRS 200.485(4) (2015), now codified in revised
                 form as NRS 200.485(5) (2017); see note 1, supra.
                             The 1997 Legislature modeled NRS 200.485 on Nevada's DUI
                 enhancement statutes, now principally codified at NRS 484C.400 (2017).
                 See English, 116 Nev. at 834, 9 P.3d at 63; compare NRS 200.485(1) & (4)
                 (2015), with NRS 484C.400(1) & (2). In interpreting NRS 200.485 and its
                 related statutes, this court thus looks to cases that have construed Nevada's
                 DUI enhancement laws. English, 116 Nev. at 834, 9 P.3d at 63.
                                                       B.
                             A plain-text reading of NRS 200.485 undercuts the district
                 court's decision not to count Kephart's July 2010 conviction against him
                 because it purported to be for a "first offense." What determines felony
                 enhancement under the statute is the defendant having committed three
                 domestic battery offenses within seven years, two of which are evidenced by
                 judgments of conviction—not the designation of the prior offenses as "first"
                 and "second" offenses. Cf. Speer v. State, 116 Nev. 677, 679-80, 5 P.3d 1063,
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                          7
                  1064-65 (2000) (holding that the DUI enhancement statute that NRS
                  200.485(4) copies "does not limit offenses that may be used for enhancement
                  to those designated as a 'first offense' or a 'second offense"). Even treating
                  Kephart's July 2010 conviction as a "first offense" for all purposes leaves his
                  May 2010 conviction for his first "first offense." And NRS 200.485(4) says
                  that the sequence of the prior offenses and convictions does not matter, only
                  how many of them there are. So, calling the July 2010 conviction a first
                  offense still leaves Kephart with two prior offenses evidenced by convictions
                  within seven years of his current offense, making his current offense a
                  felony under NRS 200.485(1)(c).
                              Our cases construing the DUI enhancement statutes complicate
                  this plain-text approach. Citing Santobello v. New York, 404 U.S. 257, 262
                  (1971) ("when a plea rests in any significant degree on a promise or
                  agreement of the prosecutor, so that it can be said to be part of the
                  inducement or consideration, such promise must be fulfilled"), and Van
                  Buskirk v. State, 102 Nev. 241, 243, 720 P.2d 1215, 1216(1986) (in enforcing
                  a plea bargain we hold the State to "the most meticulous standards of both
                  promise and performance"), we held in State v. Smith, 105 Nev. 293, 299,
                  774 P.2d 1037, 1041 (1989), abrogated on other grounds as recognized by
                  Byars v. State, 130 Nev. 848, 854, 336 P.3d 939, 943 (2014), that unless a
                  defendant is told otherwise, it is reasonable to expect that, in being allowed
                  to plead guilty to a "first offense" DUI for a known second offense, the State
                  is agreeing to treat the conviction as a first offense for all purposes,
                  including future enhancement. Part of the incentive to resolve a second
                  DUI charge by pleading guilty to a first offense is "the knowledge that a
                  first-time offense, for purposes of minimizing criminal penalties for future
                  drunk-driving convictions, [is] preferable to a second offense." Id. at 298,

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e.                                          8

                                                                     p
                774 P.2d at 1041. Thus, when a defendant pleads a second DUI charge
                down to a first offense, "Mlle spirit of constitutional principles" require
                "appropriate clarification and warning" that the conviction will count as a
                second offense for future enhancement purposes for it to be later so used.
                Id. Because the record did not show that Smith received such clarification
                or warning, the court interpreted the plea bargain as an agreement to treat
                the offense as a first offense for both sentencing and future enhancement
                purposes. Id. at 299, 774 P.2d at 1041. Accord Perry v. State, 106 Nev. 436,
                438,794 P.2d 723, 724 (1990) (reaffirming Smith); see State v. Grist, 108
                Nev. 1058, 1059, 843 P.2d 368, 369 (1992) (declining to reconsider Smith
                and extending it to out-of-state pleas).        But see Johnson v. Arkansas, 932
                S.W.2d 347, 349 (Ark. Ct. App. 1996) (declining to follow Grist as
                inconsistent with statutory enhancement penalty scheme, which bases
                felony enhancement on the number of prior offenses not their designation
                as first, second, or third).
                             We returned to the issue of using a second DUI pleaded to as a
                first offense to enhance a third offense to a felony in Speer v. State, 116 Nev.
                677, 5 P.3d 1063 (2000). The defendant in Speer pleaded guilty to his third
                DUI offense in seven years. Id. at 678, 5 P.3d at 1064. The first conviction
                was for a felony DUI as the result of three DUI convictions during the
                preceding seven-year period.         Id.       The second conviction was for a
                misdemeanor pleaded to and sentenced as a "first offense." Id. But unlike
                Smith, where the record was silent as to future enhancement, in entering
                the guilty plea in Speer, "the parties agreed that the conviction would not
                be treated as a 'first offense' for all purposes and that Speer's next offense
                could be treated as a felony." Id.


SUPREME COURT
        Of
     NEVADA


(0) 1947A
                                                           9
                            Speer mainly argued that the State could not use his prior
                felony conviction as one of three convictions within seven years, because the
                applicable statute only allowed use of first-offense and second-offense
                misdemeanor convictions, and not a prior felony conviction, for
                enhancement. Speer, 116 Nev. at 679, 5 P.3d at 1064. Rejecting Speer's
                argument, the court deemed the statute plain and unambiguous in
                providing that "any two prior offenses may be used to enhance a subsequent
                DUI so long as they occurred within 7 years of the principal offense and are
                evidenced by a conviction." Id. at 679-80, 5 P.3d at 1064. Thus, the DUI
                sentencing statute did "not limit offenses that may be used for enhancement
                to those designated as a 'first offense' or a 'second offense,' and a felony
                DUI conviction could be used as one of the three offenses within seven years.
                Id. at 680, 5 P.3d at 1064. Speer distinguished Smith, Perry, and Grist as
                cases in which
                            this court has held a second DUI conviction may not
                            be used to enhance a conviction for a third DUI
                            arrest to a felony where the second conviction was
                            obtained pursuant to a guilty plea agreement
                            specifically permitting the defendant to enter a plea
                            of guilty to first offense DUI and limiting the use of
                            the conviction for enhancement purposes. . . . The
                            rule recognized [Smith, Perry, and Grist] is not
                            applicable where, as here, there is no plea
                            agreement limiting the use of the prior conviction
                            for enhancement purposes. Because [Smith, Perry,
                            and Grist] depend on the existence of a plea
                            agreement limiting the use of the prior conviction
                            for enhancement purposes, they do not stand for
                            the general proposition that only offenses
                            designated as a "first" or "second" offense may be
                            used for enhancement purposes.
                Speer, 116 Nev. at 680, 5 P.3d at 1065.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      10
                            The State quotes this language from Speer and urges that,
                because the plea agreement did not specifically limit the State's use of the
                conviction for felony enhancement, it may use the conviction. But Speer
                misdescribes or at least oversimplifies Smith and its progeny. The plea
                agreement in Smith did not "specifically. . . limit[ I the use of the conviction
                for enhancement purposes," Speer, 116 Nev. at 680, 5 P.3d at 1065; the
                record evidencing the plea agreement in Smith was silent on the subject of
                felony enhancement. Smith, 105 Nev. at 298, 774 P.2d at 1041 ("Nothing
                in the record indicates that, in 1986, the State advised Smith that after
                receiving treatment as a first-offender, the 1986 conviction would thereafter
                revert to a second offense in the event of further drunk-driving
                convictions."); accord Perry, 106 Nev. at 437, 794 P.2d at 724 (quoting this
                language from Smith and saying "the facts [in Smith] were similar to those
                in the instant case"). Smith holds that a defendant who pleads guilty to a
                first offense DUI originally charged as a second may reasonably expect the
                State to treat the conviction as a first offense for all purposes, if the State
                allows the plea to be entered "without appropriate clarification and
                warning." 105 Nev. at 298, 774 P.2d at 1041.
                            It was in Speer, not Smith, that the plea deal specifically
                addressed enhancement: In Speer, "the parties agreed that the conviction
                would not be treated as a 'first offense' for all purposes and that Speer's next
                offense could be treated as a felony," 116 Nev. at 678, 5 P.3d at 1064
                (emphasis added). Because the plea agreement allowed the State to use the
                second conviction, pleaded to as a first offense, for felony enhancement, the
                defendant could not reasonably expect the State to forgo that option.
                Having provided Speer the "appropriate clarification and warning" Smith
                requires, 105 Nev. at 298, 774 P.2d at 1041, the State could use Speer's
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       11
                second "first offense" to enhance his third offense in seven years to a felony.
                Speer, 116 Nev. at 681, 5 P.3d at 1065-66.
                                                      C.
                            Consistent with Smith and Speer, we hold that, when a plea
                agreement allows a defendant to plead guilty to a first offense for a second
                domestic battery conviction, it is reasonable for the defendant to expect
                first-offense treatment of the conviction for all purposes, see Smith, 105 Nev.
                at 298, 774 P.2d at 1041; Perry, 106 Nev. at 438, 794 P.2d at 724; Crist, 108
                Nev. at 1059, 843 P.2d at 368-69, unless the defendant receives "appropriate
                clarification and warning" (Smith, 105 Nev. at 298, 774 P.2d at 1041)—or
                explicitly agrees (Speer, 116 Nev. at 678, 5 P.3d at 1064)—that the State
                may count the conviction as a second offense for future enhancement
                purposes.
                            Applying these principles to this case, we must decide whether
                Kephart's July 2010 plea to "first offense" domestic battery is more like
                Smith, where it was reasonable for the defendant to expect first-offense
                treatment for all purposes, or Speer, where the agreement provided for the
                defendant to be sentenced for a first offense but for the conviction to count
                as a second offense for enhancement purposes. In interpreting a plea
                agreement, the object is to enforce the reasonable expectations of the
                parties. See State v. Crockett, 110 Nev. 838, 842, 877 P.2d 1077, 1079(1994);
                Van Buskirk, 102 Nev. at 244, 720 P.2d at 1217. Contract principles apply
                but, because plea agreements "implicate the deprivation of human freedom,
                the rules governing their interpretation, although having their roots in the
                principles of contract law, also acknowledge that 'concern for due process
                outweigh [s] concern for freedom of contract." United States v. Mankiewicz,
                122 F.3d 399, 403 n.1 (7th Cir. 1997) (quoting United States v. Sandles, 80

SUPREME COURT
                F.3d 1145, 1148 (7th Cir. 1996)),
        OF
     NEVADA


(0) 1947A
                                                       12
                            Kephart did not sign a formal plea agreement establishing the
                terms of his July 2010 plea. The record includes, though, Kephart's May
                2010 judgment of conviction for his first "first offense" domestic battery, the
                written admonishment of rights Kephart signed in pleading guilty to his
                second "first offense" domestic battery in July of 2010, and the July 2010
                judgment of conviction. In signing the July 2010 admonishment of rights
                form, Kephart specifically acknowledged that "I understand that the State
                will use this conviction, and any other prior conviction from this or any other
                state which prohibits the same or similar conduct, to enhance the penalty
                for any subsequent offense." He was also told what the penalties were for
                first-offense, second-offense, and third-offense domestic battery over a
                seven-year period. This information, combined with the reference to the use
                of "any other prior conviction" for "same or similar conduct," provided
                Kephart "appropriate clarification and warning" that the July 2010
                conviction, in conjunction with his prior conviction from May 2010, would
                be used to enhance a subsequent third offense to a felony under NRS
                200.485.
                            Kephart testified that he "understood" the July 2010 conviction
                would be a first offense for all purposes, but this understanding appears
                entirely subjective and not based on anything the State or the district court
                said or did to contradict the acknowledgment Kephart signed.          Compare
                Rouse v. State, 91 Nev. 677, 679, 541 P.2d 643, 644 (1975) ("mere subjective
                belief of a defendant as to potential sentence, or hope of leniency,
                unsupported by any promise from the State or indication by the court, is
                insufficient to invalidate a guilty plea"), with United States v. Malone, 815
                F.3d 367, 370 (7th Cr. 2016) ("we give unambiguous terms in the plea
                agreement their plain meaning"). Kephart received the benefit of his July
SUPREME COURT
        OF
     NEVADA


(0) 1947A                                              13
                2010 plea deal when he was given the shorter sentence, lower fine, and
                lighter community service obligation only first offenders are eligible for.
                The record does not establish that, in entering into this plea deal, the State
                also agreed to treat Kephart's July 2010 conviction as a first offense for
                future enhancement purposes. Kephart's belief otherwise, in the face of the
                admonishment he acknowledged, was unreasonable. Under NRS
                200.485(1)(c), Kephart has sustained three domestic battery convictions
                over a seven-year period for which the district court must now sentence him
                             We therefore, grant the State's request for extraordinary relief
                and direct the clerk of this court to issue a writ of mandamus directing the
                district court to admit Kephart's July 2010 conviction for domestic battery
                to enhance his third conviction to a felony.




                                                                                     J.




                We concur:




                                                 J.
                Hardesty




SUPREME COURT
        OF
     NEVADA

                                                      14
(0) I947A